Exhibit 10.1

 

[g310411kgi001.jpg]

Human Resources Division

220 South King Street, Suite 870

Honolulu, HI 96813

Telephone (808) 544-3700

 

September 25, 2018

 

Paul Yonamine

(delivered via Docusign)

 

Dear Paul:

 

I am pleased to extend to you an offer of employment-at-will, with the following
initial terms:

 

Position:

Chairman & CEO of CPF;  Executive Chairman of CPB

 

 

Position Reports to:

CPF/CPB Board of Directors

 

 

Annual Salary:

$562,500, less applicable withholdings

 

 

Start Date:

October 1, 2018

 

 

Annual Incentive Opportunity:

You will be eligible to participate in the Annual Incentive Plan (ICP) with a
target opportunity of 75% of annual base salary and payout based on achievement
of corporate goals and individual performance.

 

 

Annual Long Term Equity Grant:

You will be eligible to participate in the Annual Long Term Incentive Plan (LTI)
with a target opportunity of 80% of annual base salary with vesting based
achievement of a mix of pre-determined corporate goals and time.

 

 

One-time Equity Grant:

You will receive a one-time grant of CPF Stock in the form of Restricted Stock
Units (RSUs) valued at $1,000,000. This grant will be made on February 15, 2019.
The RSU’s will vest over three years with 1/3rd vesting with time and
2/3rd vesting with a mix of predetermined corporate goals.

 

Granting of these shares is subject to approval of the Board Compensation
Committee.

 

 

Benefits:

You may participate in our standard employee benefit package, including medical,
dental, life insurance, long term disability, flex spending accounts, and paid
holidays, upon completion of any eligibility requirements.  In

 

--------------------------------------------------------------------------------


 

 

addition to the standard package, you are initially eligible for:

 

·                  Vacation:  Accrued and earned based on 15 days per year;
actual amount will be pro-rata based on your actual hire date.

·                  Paid company parking.

·                  Company cell phone for business use

 

 

401k Plan:

Currently, Vanguard is the Company’s 401(k) portfolio manager, and you will be
eligible to participate in our Plan after six months of employment.  You may
then contribute up to 100% of your available gross pay, up to the IRS maximum
for the year.  The Company will match dollar-for-dollar of your per pay period
deferral up to 4% of pay for that period.

 

This offer is contingent upon the premise that pre- and post-employment
requirements are satisfactory.  This offer of employment is also conditioned
upon your being able to fully perform all duties and responsibilities required
of the position being offered with or without accommodation of any disability. 
It also assumes there are no restrictions or limitations contained in any
current or former employment agreements or in any anti-competition or
anti-solicitation clauses therein.  Please note that no provisions in this offer
letter should be interpreted to guarantee employment for any specific period of
time or contradict the employment-at-will status of your employment.  By signing
this conditional offer of employment-at-will, you are stating that you
understand and agree that you or the Company may terminate your employment with
or without cause and with or without notice at any time.

 

If you have any questions, please do not hesitate to call me at 808-544-3777.

 

We look forward to having you join us at Central Pacific Bank.

 

 

Sincerely,

 

/s/ Patty Foley

 

 

Patty Foley

EVP, Human Resources

 

******************************************************************************

 

I accept the job offer, as conditioned above, extended to me by Central Pacific
Bank.  I understand that this letter is not considered to be an employment
contract and is an offer for at-will employment.

 

 

/s/ Paul Yonamine

 

9/25/2018

Paul Yonamine

 

Date

 

--------------------------------------------------------------------------------

 